Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL PRESENTS AT COWEN 9TH ANNUAL CONSUMER CONFERENCE LEBANON, Tenn. – December 29, 2010 – Cracker Barrel Old Country Store, Inc. (the “Company”) (Nasdaq: CBRL) will be participating in the Cowen Consumer Conference to be held in New York City at the Westin Times Square Hotel.The Company’s presentation will begin at 11:00 a.m. Eastern Time on Monday, January10, 2011.Chairman and Chief Executive Officer Michael A. Woodhouse will be speaking atthe conference. The live broadcast of the presentation at the Cowen Conference will be available on-line in the Events area of the Company’s website at investor.crackerbarrel.com.An on-line replay of the webcast will be available for two weeks afterward. About Cracker Barrel Cracker Barrel Old Country Storeâ restaurants provide a friendly home-away-from-home in its old country stores and restaurants.Guests are cared for like family while relaxing and enjoying real home-style food and shopping that’s surprisingly unique, genuinely fun and reminiscent of America’s country heritage…all at a fair price. The restaurant serves up delicious, home-style country food such as meatloaf and homemade chicken n’ dumplins as well as its signature biscuits using an old family recipe. The authentic old country retail store is fun to shop and offers unique gifts and self-indulgences. Cracker Barrel Old Country Store, Inc.(Nasdaq: CBRL) was established in 1969 in Lebanon, Tenn.and operates597 company-owned locations in42 states.Every Cracker Barrel unit is open seven days a week with hours Sunday through Thursday, 6 a.m. – 10 p.m., and Friday and Saturday, 6 a.m. - 11 p.m.For more information, visit: crackerbarrel.com. - END -
